 Case 3:19-cv-02101-G-BK Document 11 Filed 06/01/20       Page 1 of 1 PageID 133



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION


JEFFREY BOOKER and MAUREEN                )
BOOKER,                                   )
                                          )
            Plaintiffs,                   )     CIVIL ACTION NO.
                                          )
VS.                                       )     3:19-CV-02101-G-BK
                                          )
CARRINGTON MORTGAGE                       )
SERVICES,                                 )
                                          )
            Defendant.                    )


       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made findings, conclusions and a

recommendation in this case. No objections were filed. The District Court reviewed

the proposed findings, conclusions and recommendation for plain error. Finding

none, the Court ACCEPTS the Findings, Conclusions and Recommendation of the

United States Magistrate Judge.

      SO ORDERED.

June 1, 2020.

                                      ________________________________
                                      A. JOE FISH
                                      Senior United States District Judge
